— Appeal by the People, as limited by their brief, from so much of two orders of the Supreme Court, Queens County (Fisher, J.), dated November 4, 1991, and December 6, 1991, respectively (one as to each defendant), as granted those branches of the defendants’ respective omnibus motions which were to dismiss Queens County Indictment No. 4975/91 to the extent of reducing the first count charging burglary in the second degree to criminal trespass in the second degree and dismissing the second count charging burglary in the third degree.
Ordered that the orders are affirmed insofar as appealed from, for reasons stated by Justice Fisher at the Supreme Court (see also, People v Howard, 163 AD2d 533). Thompson, J. P., Rosenblatt, Lawrence and Ritter, JJ., concur.